Chambers, J.
(concurring) — I concur with Justice Madsen that due process may require an opportunity for cross-examination before a one year protective order may be issued. I disagree, however, that the respondent waived his right to cross-examine an adverse witness by failing to subpoena her under the facts of this case. As the dissent demonstrates, the commissioner hearing the case made it quite clear that he did not want the child to testify. Dissent at 478-79. Once an appropriate objection is on the record, it is not necessary for lawyers or parties to continually incur the wrath of the trier of fact in order to preserve the matter for review.
133 However, I agree with the majority that there was sufficient uncontested evidence, including the father’s own admissions, to justify the protective order. The fact that a *472father either concedes or does not contest that he put lotion on an intimate part of the body of his 13-year-old daughter is sufficient under the circumstances. Whether or not there was sexual motivation is immaterial for the purposes of this protective order. The commissioner had sufficient ground based upon the admission and the other uncontested statements of the father to issue the protective order. Majority at 470. Thus, I concur that the respondent has not established ground for relief.
¶34